Dismissed and Memorandum Opinion filed October 13, 2005








Dismissed and Memorandum Opinion filed October 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01025-CR
____________
 
LORI HUMES RICE,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
209th District Court
Harris County, Texas
Trial Court Cause No. 1009456
 

 
M E M O R A N D U M   O P I N I O N
Appellant pled guilty to the offense of possession of a
controlled substance.  On February 15,
2005, the trial court issued an order deferring adjudication of guilt and
placing appellant on community supervision for 2 years.  The trial court also assessed a fine of $500.
On March 29, 2005, the State moved to adjudicate appellant=s guilt.  The motion was dismissed on June 3, 2005, but
the conditions of community supervision were amended.  On 
September 28, 2005, appellant filed a notice of appeal. 




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed or after the day the trial court enters an appealable
order.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Appellant=s notice of appeal was not filed within thirty days after the
trial court=s order deferring adjudication was
signed.  Accordingly, the appeal is
ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 13, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).